
	
		II
		110th CONGRESS
		2d Session
		S. 3416
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Lautenberg (for
			 himself and Mr. Inhofe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend section 40122(a) of title 49, United States
		  Code, to improve the dispute resolution process at the Federal Aviation
		  Administration, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Aviation Administration
			 Employee Retention Act.
		2.Dispute
			 resolution
			(a)In
			 generalSection 40122(a) of
			 title 49, United States Code, is amended—
				(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (5) and (6), respectively; and
				(2)by striking
			 paragraph (2) and inserting the following:
					
						(2)Dispute
				resolution
							(A)MediationIf
				the Administrator does not reach an agreement under paragraph (1) or the
				provisions referred to in subsection (g)(2)(C) with the exclusive bargaining
				representative of the employees, the Administrator and the bargaining
				representative—
								(i)shall use the
				services of the Federal Mediation and Conciliation Service to attempt to reach
				such agreement, in accordance with part 1425 of title 29, Code of Federal
				Regulations; or
								(ii)may, by mutual
				agreement, adopt alternative procedures for the resolution of disputes or
				impasses arising in the negotiation of the collective-bargaining
				agreement.
								(B)Binding
				arbitration
								(i)Assistance from
				Federal service impasses panelIf the services of the Federal
				Mediation and Conciliation Service under subparagraph (A)(i) do not lead to an
				agreement, the Administrator and the exclusive bargaining representative of the
				employees (referred to in this subparagraph as the parties) shall
				submit their issues in controversy to the Federal Service Impasses Panel, which
				shall assist the parties in resolving the impasse by asserting jurisdiction and
				ordering binding arbitration by a private arbitration board appointed pursuant
				to clause (ii).
								(ii)Appointment of
				arbitration board
									(I)List of
				arbitratorsThe Executive Director of the Federal Service
				Impasses Panel shall provide for the appointment of 3 members to the private
				arbitration board described in clause (i) by requesting the Director of the
				Federal Mediation and Conciliation Service to prepare a list of not fewer than
				15 names of arbitrators with Federal sector experience and by providing the
				list to the parties.
									(II)Selection of
				arbitratorsNot later than 10 days after receiving the list
				described in subclause (I), each party shall select 1 arbitrator from the list.
				Not later than 7 days after these 2 arbitrators are selected by the parties,
				the arbitrators shall select a third arbitrator from the list.
									(III)Alternative
				selection of arbitratorsIf either party fails to select an
				arbitrator or if the 2 selected arbitrators are unable to agree on the
				selection of the third arbitrator within 7 days, the parties shall make the
				selection by alternately striking names off the list until 1 arbitrator
				remains.
									(iii)Framing
				issues in controversyIf the parties do not agree on the framing
				of the issues to be submitted for arbitration, the arbitration board shall
				frame the issues.
								(iv)HearingsThe
				arbitration board shall give the parties a full and fair hearing, including an
				opportunity for each party to—
									(I)present evidence
				in support of the party’s claims; and
									(II)present the case
				in person, by counsel, or by other representative selected by the party.
									(v)DecisionsThe
				arbitration board shall render its decision not later than 90 days after the
				date on which its final member is appointed. Decisions of the arbitration board
				shall be conclusive and binding upon the parties.
								(vi)CostsThe
				parties shall equally share the costs of the arbitration.
								(3)Ratification of
				agreementsUpon reaching a voluntary agreement or at the
				conclusion of the binding arbitration under paragraph (2)(B), the final
				agreement, except for those matters decided by the arbitration board, shall be
				subject to—
							(A)ratification by
				the exclusive bargaining representative of the employees, if so requested by
				the bargaining representative; and
							(B)approval by the
				head of the agency, in accordance with the provisions referred to in subsection
				(g)(2)(C).
							(4)Enforcement
							(A)Enforcement
				actions in United States courts
								(i)JurisdictionEach
				United States district court and each United States court of a place subject to
				the jurisdiction of the United States shall have jurisdiction to adjudicate
				enforcement actions brought under this section.
								(ii)Judicial
				districtAn enforcement action may be brought under this section
				in—
									(I)any judicial
				district in the State in which the violation of this section is alleged to have
				been committed;
									(II)the judicial
				district in which the Federal Aviation Administration has its principal office;
				or
									(III)the District of
				Columbia.
									(B)Attorney
				feesThe court may assess against the Federal Aviation
				Administration reasonable attorney fees and other litigation costs reasonably
				incurred in any case under this section in which the complainant has
				substantially
				prevailed.
							.
				(b)Effect of
			 changes; negotiationsAny changes to the personnel management
			 system implemented by the Administrator of the Federal Aviation Administration
			 on or after July 10, 2005, under section 40122(a) of title 49, United States
			 Code (as in effect on the day before the date of the enactment of this Act),
			 without the agreement of the exclusive bargaining representative of the
			 employees of the Federal Aviation Administration certified under section 7111
			 of title 5, United States Code, shall be null and void. The Administrator and
			 the bargaining representative shall resume negotiations promptly, and, subject
			 to subsection (d), the last mutual agreement before the implementation of such
			 changes shall be in effect until a new contract is adopted by the Administrator
			 and the bargaining representative.
			(c)ArbitrationIf
			 a new agreement is not reached 45 days after the date on which negotiations
			 resume under subsection (b), the Administrator and the bargaining
			 representative shall submit their issues in controversy to the Federal Service
			 Impasses Panel, in accordance with section 7119 of title 5, United States Code,
			 for binding arbitration in accordance with paragraphs (2)(B), (3), and (4) of
			 section 40122(a) of title 49, United States Code.
			(d)Interim
			 agreementIf the Administrator and the exclusive bargaining
			 representative of the employees subject to the changes referred to in
			 subsection (b) reach a final and binding agreement with respect to such changes
			 before the date of the enactment of this Act,—
				(1)such agreement
			 shall supersede any changes implemented by the Administrator under section
			 40122(a) of title 49, United States Code (as in effect on the day before such
			 date of enactment) without the agreement of the bargaining representative;
			 and
				(2)subsections (b)
			 and (c) shall not take effect.
				
